COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Stacy Ophelia McGee v. Ruben Nathan Garcia

Appellate case number:      01-18-00830-CV

Trial court case number:    16-FD-2549

Trial court:                County Court at Law No. 1 of Galveston County

      Mark Aronowitz has filed a motion to withdraw as counsel for appellant, Stacy
Ophelia McGee. See TEX. R. APP. P. 6.5(a), (b). The motion is granted.
        Mark Aronowitz is directed to immediately notify appellant “of any deadlines or
settings that [he] knows about at the time of the withdrawal but that were not previously
disclosed to [appellant]” and file a copy of the notice provided to appellant with the Clerk
of this Court. See id. 6.5(c).
      The Clerk of this Court is directed to note Mark Aronowitz’s withdrawal as
counsel for appellant on the docket of this Court.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: October 9, 2018